Citation Nr: 1737170	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating higher than 10 percent for migraine headaches since September 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1989 to December 1991. The Veteran served in the Gulf War from October 1, 1990 to April 7, 1991 and received the Southwest Asia Service Medal.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

As of September 29, 2009, the Veteran's migraine headaches occurred very frequently, averaging between 3 to 7 times per month, and were productive of economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, the maximum compensable rating, for migraine headaches since September 29, 2009 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period since September 29, 2008, one year before the Veteran filed his claim for an increased rating for migraine headaches.

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.


Migraine Headaches

The Veteran's mixed headache disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100. Those criteria provide for a 10-percent rating for characteristic prostrating attacks averaging one in 2 months over last several months. A 30-percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months. The maximum, 50-percent, rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 
1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100. It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court has defined "prostrating." By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. (2012)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce v. Principi, 18 Vet. App. 440, the United States Court of Appeals for Veterans Claims (Court) noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." Id. at 444-45. The Court observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50-percent rating." Id. at 446. Indeed, the Court reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50-percent rating. Id. Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability. Id.

The Veteran was service connected for migraine headaches in September 1993 and was assigned a 10 percent disability rating for the condition. On September 29, 2009, the Veteran filed a claim for an increased rating for his migraine headaches.

The Veteran contends that the frequency and severity of his migraine headaches have gotten worse. In his September 2009 VA Form 21-4138, the Veteran endorsed that the condition frequently affected his reading and concentration ability, causing stress at work and in his personal life. The Veteran endorsed that the headaches result in "nausea, blurred vision, and tremendous pain."

The Veteran's ex-wife provided a letter describing her observations of the Veteran's migraine headaches. She endorsed that the Veteran experienced "debilitating migraines" which averaged 2 to 3 times per month. See June 2010 Buddy/Lay Statement. She further commented that "the increase in frequency along with the pain, nausea, and vomiting has affected his ability to make it to work on time or even at all on those days."

The Veteran's supervisor provided a letter describing his observations of the Veteran's migraine headaches. He endorsed that the Veteran experienced "[o]ver the last eight to ten months, [the Veteran] has missed work or had to leave work early 2 to 3 times per month due to his migraine headaches." See June 2010 Buddy/Lay Statement. He further commented that he "has witnessed that [the Veteran's] migraine episodes require urgent attention on his part and have prevented him from just hopping in a car and traveling at will as most people are freely able to do."

In October 2016, the Veteran's current supervisor provided a letter describing his observations of the Veteran's migraine headaches. He endorsed that the Veteran, between 2008 and 2012, missed 268.5 hours of work due to his migraine headaches. See October 2016 Buddy/Lay Statement. The supervisor noted that he observed the Veteran as he experienced severely incapacitating fatigue, weakness, nausea, dizziness, confusion, extreme sensitivity to light, and impaired ability to concentrate due to migraine headaches. He also reported that the frequency of the migraine headaches have increased from "monthly, to weekly, to multiple times per week."

The Veteran testified before the undersigned Veterans Law Judge at a hearing before the Board in August 2016. The Veteran stated that during his headaches, he experiences a throbbing head, nausea, blurred vision, irritability, fatigue, and pain rated at a level of 8 out of 10. He currently experiences migraine headaches, which average at about "seven per month." He stated that his migraines often affect his ability to work. Specifically, he noted an instance where he was sent to present on behalf of his employer at a conference. He experienced a migraine at the conference and was unable to leave his hotel room for 2 1/2 days as he dealt with the symptoms. The headaches also affect his social life as he often cancels going out with friends because of the frequency and severity of his headache symptoms.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See Layno v. Brown, 6 Vet. App. 465 at 471; 38 C.F.R. § 3.159 (a)(2) (2016). Therefore, the Board finds that the Veteran's, his ex-wife's, and his supervisor's statements about his headache symptoms constitute competent evidence for rating purposes.

As for medical evidence, the Veteran was afforded a VA examination for his headaches in February 2010. The examiner endorsed that the Veteran reported no incapacitating episodes over the last twelve months; however, he reported missing work for a day and a half. There were no reported effects on activities of daily living. Flare ups, occurring 3 to 4 times per month, produced symptoms of throbbing nausea, blurred vision, pain level of 8/10 occurs 3 to 4 times a month, with a 24 hour duration.


The Board finds that the Veteran statements regarding the frequency, severity, and duration of his migraine headaches are credible and therefore gives them significant probative weight. The Veteran has consistently reported that he has experienced headaches and his medical treatment records endorse "headache" on his problem list as early as September 2002. The lay statements provided by his ex-wife and supervisors support support these contentions. Additionally, his separation examination in September 1991 endorse "frequent or severe headache."

The Board finds that the Veteran's migraine headaches most closely resemble a 50 percent disability rating, the maximum compensable rating, since September 29, 2009. It finds that the Veteran has experienced an average of 2 to 3 incapacitating episodes since this time-point. More recently, the Veteran's headaches have increased in frequency to about 7 incapacitating headaches per month. The Board notes that the Veteran's VA examination in February 2010 found no incapacitating episodes, but did note a frequency of migraines at 2 to 3 per month. The Veteran's lay statements, by him, his wife, and his supervisors, note that he experiences symptoms of a throbbing head, nausea, blurred vision, irritability, fatigue, and pain. Additionally, the migraine headaches have often rendered the Veteran incapable of leaving his bedroom for long periods of time, which has had a significant effect on his ability to work. The Board finds that his migraine headaches are very frequent, prostrating, prolonged, and are productive of severe economic inadaptability. The Board finds that the quality of the Veteran's migraine headaches incapacitating. Therefore, an increased rating of 50 percent, the maximum compensable rating under DC 8100, is warranted based on the frequency and quality of his incapacitating migraine headaches.

While the Board herein is assigning the maximum rating of 50 percent for the service-connected headache disorder, neither the Veteran nor his representative has raised any other extraschedular arguments, nor have any other arguments been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

ORDER

Entitlement to a rating of 50 percent for migraines since September 29, 2009 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


